Citation Nr: 0015546	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-15 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an extension, beyond July 1, 1997, of a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
based on surgery performed on May 13, 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to January 
1993.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veteran Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  That rating decision denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  A cervical laminectomy was performed on May 13, 1997, 
with no complications noted in the record.  The veteran was 
discharged to home on postoperative day #2 in stable 
condition.  

3.  The record lacks competent medical evidence of severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more without surgery, 
application of a body cast, in need of house confinement, or 
use of a wheelchair or crutches (regular weight-bearing 
prohibited) beyond July 1, 1997.


CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating beyond July 1, 1997, based on surgery in 
May 1997, have not been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  She has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with her 
claims folder, are available.  The Board accordingly finds 
that the duty to assist her, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

As a preliminary matter, we note that the veteran had 
expressed disagreement with the time period assigned to her 
period of convalescence in the first instance, and that she 
has averred that a much longer period should be assigned as 
an extension to her initial assignment.  We note that her 
argument includes both the issues of whether a three month 
initial assignment should have been established for her 
initial period of convalescence, and the issue of whether an 
extension is warranted.  

As noted above, the veteran contends that the medical 
evidence of record warrants an extension, beyond July 1, 
1997, of the temporary and total disability evaluation 
granted in July 1998, based on convalescence following a 
cervical laminectomy performed on May 13, 1997.  After a 
review of the evidentiary record, the Board determines that 
the preponderance of the evidence is against her claim, and 
that it must be denied.  

A temporary total (100 percent) disability rating is to be 
assigned without regard to other provisions of the Schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of 38 C.F.R. § 4.30 (1999), effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2 or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  Such total rating will be followed by 
appropriate schedular evaluations.  38 C.F.R. § 4.30 (1999).

Total ratings are to be assigned if treatment of a service-
connected disability resulted in:  (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
post-operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity of house confinement, continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited); or (3) immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30(a) (1999).  

A total rating under § 4.30 will require full justification 
on the rating sheet and may be extended up to 3 months under 
the conditions of paragraph (a) (1), (2) or (3), above.  It 
may also be extended up to another 6 months beyond the 
initial 6 months under the conditions of paragraph (a) (2) or 
(3) above.  38 C.F.R. § 4.30(b) (1999).

Unlike the wording of 38 C.F.R. § 4.30(a), which directs the 
granting of the rating for the initial period by the use of 
the phrase "will be assigned", § 4.30(b)(1) is phrased in 
discretionary terms of "may be made" for the granting of an 
extension beyond the initial period.  Accordingly, whether or 
not the veteran is entitled to such an extension is a matter 
of discretion of the Secretary of VA.  Foster v. Derwinski, 1 
Vet. App. 393, 393-4 (1991).  

Benefits under the just-cited regulation are commonly 
referred to as "Paragraph 30 benefits," and will be so 
identified in this decision.

It must be noted, at the outset, that the purpose of 
Paragraph 30 benefits is not to compensate a veteran for the 
average economic consequences of a service-connected 
disability (that is the function of the regular schedular 
rating, pursuant to 38 C.F.R. § 4.1 (1999)), but instead, to 
compensate her for the almost total immobility or other such 
inconveniences, generally of a relatively short duration, 
resulting directly from surgical treatment of a service-
connected disability.

A May 1997 medical record shows that she was found to have 
stenosis of the cervical region in C6-C7.  Her discharge 
summary shows that she had a history of two previous cervical 
diskectomies and fusions, C4-5 and C5-6, in 1991.  That 
record also shows that a C6-7 laminectomy was performed.  The 
hospital course shows that she tolerated the procedure well, 
was on the floor in stable condition, taking pain medications 
and doing well, and that she was discharged home on 
"postoperative day #2".  Under the disposition section of 
the summary, it also notes that she was "discharged to home 
in stable condition".  

The report of a June 1997 cervical MRI concludes that there 
was no recurrent disc herniation in [the veteran], who was 
status post cervical spine surgery.  

The report of a December 1997 VA compensation and pension 
examination is of record, and notes that the veteran reported 
weakness in her left hand and numbness along the ulnar side 
of her hand, also intractable itching and severe sensitivity 
to cold.  The examiner reported that since her surgery, she 
has been to physical therapy and the pain clinic, both of 
which she has been discharged from.  She was also reportedly 
followed by the neurological service and the anesthesia pain 
clinic.  She reported that she had gotten a fair amount of 
strength back in her left hand, but not what it used to be, 
and now had cold sensitivity, intractable pruritus and some 
mild weakness in her left hand.  Examination of her neck 
revealed scars and on range of motion testing, she flexed to 
5 degrees, extended to 20 degrees, lateral flexion was to 20 
degrees, bilaterally, and rotation was about 30 degrees in 
each direction.  There was sensitivity of the left forearm, 
and she had a relatively strong grasp of her hand on the 
left.  The examiner also stated that it looked like the 
veteran was still undergoing recuperation, and suggested that 
she be examined by a neurosurgeon.  

A January 1998 VA examination report is also of record.  That 
report shows that on physical examination, the veteran's neck 
showed a pain free range of motion.  Under the impression 
section of the report, the examiner noted that it will be 
appreciated that this is a rather complex case, complicated 
by multilevel cervical root problems.  The examiner also 
stated:  "I would suggest a period of observation and then 
consider repeating the nerve conduction studies after a 
reasonable period of time to see if there is any change in 
the values obtained." 

An Electrodiagnostic Consultation report shows a summary of 
findings consistent with "a mild neuropathy with possible 
superimposed ulnar nerve lesions at both elbows and bilateral 
carpal tunnel syndromes, not clinically evident."  

Letters from the veteran's neurosurgeon were also submitted.  
The first, dated January 1998, notes that the veteran 
underwent C4/5 and C5/6 anterior cervical diskectomies, and 
C6 & C7 laminectomies for multi-level cervical 
radiculopathies.  The examiner stated:  

Post-operatively, she has developed 
severe debilitating dysesthesias of the 
left ulnar distribution.  A very recent 
(1/98) EMG...revealed an underlying 
polyneuropathy as well as possible 
bilateral carpal tunnel syndrome and 
ulnar nerve syndrome.  As has been 
concluded before, this is a very complex 
case.  In any case, our plan is for a 
period of observation and then repeating 
the EMG and NCV studies in 3 to 6 months.  

A nearly identical letter, dated March 1998, is of record.  A 
letter dated June 1998 reveals that the veteran was followed 
by the neurosurgery team at a VA Hospital.  That letter 
discloses that her initial diagnosis was cervical stenosis 
for which she underwent a cervical laminectomy on May 13, 
1997.  Her general course after that was complicated by 
recurrence of her old symptoms as well as the unexpected 
development of new [symptoms].  In addition to several 
diagnostic tests, the new symptoms kept her from being able 
to return to work.  The physician noted that her working 
diagnosis during this period of observation and evaluation 
was ulnar neuropathy complicated by Reflex sympathetic 
dystrophy characterized by unilateral dysesthetic type pain.  
"During the time of evaluation, she was not released to 
return to work.  As we suspected at the time, she had a 
general resolution of her symptoms, and was indeed released 
to return to work on [April 27, 1998]."  

A July 1998 VAME shows a diagnosis of cervical disk disease, 
status post surgery x 3.  An August 1998 VAME reveals a 
diagnosis of status post disk surgery of the cervical spine.  
It was noted that her range of motion was impaired with pain, 
that she had 30 degrees of extension, that lateral flexion 
was 20 degrees, bilaterally, and lateral rotation was 15 
degrees, bilaterally.  

A letter dated July 1998 from the veteran's neurosurgeon is 
of record, and is substantially similar to the June 1998 
letter, with the exception of an addition.  The physician 
again stated : "Her general course after that was 
complicated by recurrence of her old symptoms as well as the 
unexpected development of new symptoms, (then added) which 
were felt to be related to the underlying pathology for which 
she is service-connected."

A January 1999 VAME reveals that examination of the veteran's 
neck showed mild diffuse tenderness, but no crepitus or 
paraspinal spasm.  Range of motion as noted to be 20 degrees 
of forward flexion and backward extension, lateral flexion to 
30 degrees, bilaterally, and rotation to 35 degrees 
bilaterally.  There was no objective evidence of pain on 
motion.  The impression was status post laminectomy times 
three, C4-6.  

In the rating decision hereby on appeal, dated July 1998, 
Paragraph 30 benefits were assigned, effective from May 13, 
1997 to July 1, 1997.

The medical evidence does not show that the veteran had 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity of house 
confinement, continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or immobilization by 
cast, without surgery, of one major joint or more as a direct 
consequence of the surgery of May 13, 1997, beyond July 1, 
1997.  38 C.F.R. § 4.30 (1999).  In fact, the evidence shows 
that she underwent physical or occupational therapy during 
this period.  Although she was not released to return to work 
until April 27, 1998, the evidence does not show that she 
manifested the severe type of severe post-operative residuals 
contemplated by 38 C.F.R. § 4.30.

We note that the veteran was followed by the neurosurgery 
team for her cervical disk disorder, and that the 
neurosurgeons wrote a total of four letters, and concluded 
that she was not released to work until April 27, 1998.  
Additionally, we note that the examiner of the December 1997 
VAME recommended that she be evaluated again after further 
recuperation.  

However, we must again emphasize that the purpose of 
Paragraph 30 benefits is to compensate her for the almost 
total immobility or other such inconveniences, generally of a 
relatively short duration, resulting directly from surgical 
treatment of a service-connected disability.  Although the 
evidence shows that the veteran manifested residuals from 
surgery and that she was not released to her previous 
employment until April 27, 1998, the evidence does not show 
that the veteran had any incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or that 
there was the necessity of house confinement, continued use 
of a wheelchair or crutches (regular weight-bearing 
prohibited); or immobilization by cast, without surgery, of 
one major joint or more, or was in need of such type of 
convalescence subsequent to July 1, 1997.  In fact, the 
evidence shows that she was discharged to home in stable 
condition, and also tends to show that she subsequently 
attended physical therapy.   

The evidence does show that the veteran had some limitation 
of motion and pain, and carried diagnoses of a mild 
neuropathy with possible superimposed ulnar nerve lesions at 
both elbows and bilateral carpal tunnel syndromes, not 
clinically evident, and status post cervical disk surgery.  
Thus, although the veteran's service-connected disability may 
have been of a severe or pronounced nature subsequent to her 
latest surgery, the purpose of Paragraph 30 benefits is not 
to compensate a veteran for the average economic consequences 
of a service-connected disability, as that is the function of 
the regular schedular rating, pursuant to 38 C.F.R. § 4.1 
(1999).   

In view of the above, none of the criteria for the 
continuation or extension of Paragraph 30 benefits beyond 
July 1, 1997, based on convalescence following a cervical 
laminectomy of May 13, 1997, are met.  38 C.F.R. § 4.30 
(1999), accordingly, the veteran's claim must be denied.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).  Having reviewed the record with these mandates in 
mind, the Board determines that no further action on this 
question is necessary.  



ORDER

An extension, beyond July 1, 1997, of a temporary total 
convalescent rating under 38 C.F.R. § 4.30 based on surgery 
performed on May 13, 1997, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

